In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-2789
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

ELEAZAR CORRAL VALENZUELA,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 1:17-cv-08423 — Matthew F. Kennelly, Judge.
                     ____________________

       ARGUED APRIL 15, 2019 — DECIDED JULY 26, 2019
                 ____________________

   Before WOOD, Chief Judge, and BAUER and ST. EVE, Circuit
Judges.
    ST. EVE, Circuit Judge. Seventeen years after Eleazar Corral
Valenzuela (Corral) was convicted of aggravated criminal sex-
ual abuse of a minor family member in Illinois state court, the
United States ﬁled a civil complaint to revoke his naturalized
citizenship and cancel his certiﬁcate of naturalization. 8 U.S.C.
§ 1451(a). The district court granted the government judgment
2                                                    No. 18-2789

on the pleadings, see Fed. R. Civ. P. 12(c), after dismissing Cor-
ral’s aﬃrmative defenses. We aﬃrm.
                                I
    Corral, a native of Mexico, was admitted to the United
States as a lawful permanent resident in 1994. In January 1999,
he applied for naturalization, and he became a United States
citizen in June 2000.
    Shortly after, a grand jury in Kane County, Illinois in-
dicted Corral on seven counts of aggravated criminal sexual
abuse. Less than five months after becoming a United States
citizen, Corral pleaded guilty to one count of the indictment,
which charged:
       On or about June 9, 1998 through February 26, 2000,
       Eleazar Corral committed the offense of Aggravated
       Criminal Sexual Abuse, Class 2 Felony in violation
       of Chapter 720, Section 5/12-16(b) of the Illinois
       Compiled Statutes, as amended, in that said defend-
       ant committed an act of sexual conduct with [re-
       dacted] in that the defendant knowingly touched the
       vagina of [redacted] for the purpose of the sexual
       gratification of the defendant.
Corral was convicted under Illinois’s aggravated criminal
sexual abuse statute, 720 ILCS 5/12-16(b), which at the time of
his conviction stated:
       The accused commits aggravated criminal sexual
       abuse if he or she commits an act of sexual conduct
       with a victim who was under 18 years of age when
       the act was committed and the accused was a family
       member.
   In 2017, the United States filed a five-count civil complaint
seeking to revoke Corral’s citizenship on the grounds that he
No. 18-2789                                                     3

obtained his citizenship illegally and by willful misrepresen-
tation or concealment of a material fact. See 8 U.S.C. § 1451(a).
We focus on the first count of the government’s complaint,
which alleged that Corral lacked good moral character be-
cause he committed a crime involving moral turpitude within
the statutory period. See 8 U.S.C. § 1427(a)(3); 8 C.F.R.
§ 316.10(a)(1). In other words, the government sought to re-
voke Corral’s citizenship based on his failure to comply with
a statutory prerequisite for naturalization, namely, having
good moral character during the five years preceding his ap-
plication for citizenship until the time he took the oath of al-
legiance to the United States. See Fedorenko v. United States, 449
U.S. 490, 506 (1981) (“Failure to comply with any of these con-
ditions renders the certificate of citizenship ‘illegally pro-
cured,’ and naturalization that is unlawfully procured can be
set aside.”).
   Corral filed an answer and a motion to dismiss/strike seek-
ing discovery and an evidentiary hearing. Around the same
time, the United States filed its motion for judgment on the
pleadings. The district court denied Corral’s motion and
granted the government’s motion with respect to the first
count of the complaint. The district court dismissed the re-
maining counts as moot and granted Corral’s motion to stay
execution of the judgment. This appeal followed.
                                II
   We first turn to the district court’s grant of the govern-
ment’s motion for judgment on the pleadings, which we re-
view de novo. Kanter v. Barr, 919 F.3d 437, 440-41 (7th Cir.
2019).
4                                                     No. 18-2789

   We have described a crime involving moral turpitude as
“conduct that shocks the public conscience as being inher-
ently base, vile, or depraved, and contrary to the accepted
rules of morality and the duties owed between persons or to
society in general.” Sanchez v. Holder, 757 F.3d 712, 715 (7th
Cir. 2014) (quotations omitted). Corral concedes that his Illi-
nois conviction for aggravated criminal sexual abuse of a mi-
nor is a crime of moral turpitude under our precedent, but he
nonetheless makes a half-hearted request that we reconsider.
His argument is waived—and doubly so.
    Corral cites to Quintero-Salazar v. Keisler, 506 F.3d 688, 692-
94 (9th Cir. 2007), and argues that there the Ninth Circuit “de-
cided differently” than we have “based on similar facts.” He
failed, however, to cite Quintero-Salazar or make this argu-
ment to the district court. We therefore cannot consider it.
Wheeler v. Hronopoulos, 891 F.3d 1072, 1073 (7th Cir. 2018). If
that were not enough, the argument Corral now makes is
woefully underdeveloped. He cites Quintero-Salazar without
explaining or defending its rationale. What is more, for the
argument to succeed, Corral would likely need to show that
his crime, 720 ILCS 5/12-16(b), is categorically not one of moral
turpitude. See Garcia-Martinez v. Barr, 921 F.3d 674, 681 (7th
Cir. 2019) (explaining that the categorical approach applies,
unless the underlying statute is divisible, in which case a
modified categorical approach applies). That is often a com-
plicated question in any case, id. at 675, and it is one with
which Corral does not even attempt to wrestle. For this rea-
son, too, the argument is waived. Riley v. City of Kokomo, 909
F.3d 182, 190 (7th Cir. 2018).
No. 18-2789                                                    5

                               III
    Corral’s other arguments concern his laches and selective
prosecution affirmative defenses. He raised these defenses in
his “Motion to Dismiss / Strike Complaint,” which, as the dis-
trict court recognized, was “not so much a motion to dismiss
as a request for discovery and a hearing.” The district court’s
denial of Corral’s motion involved purely legal questions, so
we review it de novo.
                               A
    To establish his laches defense, Corral must show the gov-
ernment’s lack of diligence and resulting prejudice. Navarro v.
Neal, 716 F.3d 425, 439 (7th Cir. 2013). Assuming the govern-
ment did not exercise diligence in bringing this revocation ac-
tion, Corral argues that the government’s 17-year delay
caused evidentiary prejudice due to the government’s failure
to provide an affidavit of the immigration officer who con-
ducted his naturalization interview and the subsequent una-
vailability of the immigration officer. He argues that had the
immigration officer provided testimony, he would have clar-
ified whether Corral made misrepresentations or concealed
material facts during the naturalization process, thus support-
ing a violation of 8 U.S.C. § 1451(a).
    Whether Corral made a willful misrepresentation or con-
cealed a material fact is irrelevant because these factors do not
relate to the ground for Corral’s denaturalization. Recall that
Corral’s citizenship was revoked based on his failure to com-
ply with a statutory prerequisite for naturalization—having
good moral character during the five years preceding his ap-
plication for citizenship until the time he took the oath of al-
legiance to the United States. His citizenship was not revoked
6                                                             No. 18-2789

for willfully mispresenting or concealing a material fact.
Therefore, Corral’s “evidentiary prejudice” argument fails. 1
    Still, the government asks us to clarify that laches never
applies in civil denaturalization actions. We are reluctant to
adopt such a categorical rule in light of possible changes to
criminalization standards and public mores. And we decline
to do so here given that resolution of this case does not require
it.
                                      B
    Corral further asserts a selective prosecution defense un-
der equal protection standards, arguing that the govern-
ment’s decision to denaturalize him 17 years after his criminal
conviction is suspicious based on perceived changes in exec-
utive policy. See United States v. Armstrong, 517 U.S. 456, 465
(1996); Wayte v. United States, 470 U.S. 598, 608-09 (1985). As-
suming that any such defense applies in the context of civil
denaturalization proceedings, by challenging the exercise of
broad prosecutorial discretion, Corral encounters “a formida-
ble obstacle.” United States v. Moore, 543 F.3d 891, 899 (7th Cir.
2008). Corral cannot merely challenge the exercise of prosecu-
torial discretion on the ground that it was irrational, but ra-
ther he must show that the decision to prosecute was deliber-
ately based on invidious criteria such as race, religion, or
other arbitrary classifications. Armstrong, 517 U.S. at 464;
Moore, 543 F.3d at 900.



    1  We need not address Corral’s “expectational prejudice” argument
raised for the first time on appeal. See Duncan Place Owners Assoc. v. Danze,
Inc., 927 F.3d 970, 973 (7th Cir. 2019) (“Arguments not raised in the district
court are waived.”).
No. 18-2789                                                    7

    Corral argues that the government targeted only a handful
of child sexual abusers for denaturalization, including him-
self, and that “[i]t would seem to defy simple logic that in sev-
enteen (17) years, the Government had only become aware of
these five (5) individuals who had been naturalized and later
convicted of felony offenses who they then chose to target.”
Not only is Corral’s argument based on a questionable prem-
ise, namely, that the United States selectively sought to denat-
uralize convicted child sexual abusers in only five instances
in the last 17 years, but he fails to explain how the govern-
ment’s decision was deliberately based on invidious criteria.
Indeed, all he has shown is that the government brought de-
naturalization actions against some individuals who were
convicted of the sexual abuse of children. Otherwise, Corral’s
position that a change in executive policy might have had
something to do with the timing of his denaturalization pro-
ceedings, alone, simply does not support a selective prosecu-
tion defense.
   For these reasons, we AFFIRM the district court.